Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/22 has been entered.
Claims 9 and 11 are amended.  Claims 9-11,13-14 and 22-23 are pending.
Claim Rejections - 35 USC § 103
Claims 9-11,13-14,22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kellor ( 4147810).
For claims 9,13-14 Kellor discloses a method of feeding young animal by providing to the young animal a feeding supplement comprising 25% soy flour material, animal fat, 60% cheese whey and vitamin premix.  The young animal include calves.  The soy flour material is a soy protein that is ground and extruded.  Kellor discloses the anti-nutritional components are reduced.  The feeding gives increased performance in weight gain after 6 weeks of feeding.  For claim 23, the extrusion is carried out at temperature of from about 275-400 degree F.  ( see columns 2-8 and the examples)
Kellor discloses the method substantially as claimed.
Kellor doesn’t disclose free of anti-nutritional factors and the property as in claim 9,  the size in claim 10, the increased feed to gain ratio in claim 11, the feature as in claim 22 and the time as in claim 23.
The property does not distinguish the claimed method over Kellor.  The claim does not define  what constitutes the hydrolyzed soy protein modified.  Kellor discloses the feeding gives increase performance in weight gain after 6 weeks of feeding.  Thus, the young animal experiences improved performance.  It would have been obvious to form product free of anti-nutritional factors when such product is desired. Kellor discloses the particle size of not of great importance and it is preferred to have a finer particle size to facilitate treatment.  The product can also be reground after treatment.  Thus, it would have been obvious to one skilled in the art to determine the size that is optimum to be used.  Kellor discloses increase in weight gain.  Thus, it would have been obvious to determine the feed to gain ratio to obtain the most optimum feeding.  The parameter is a result-effective variable which can be determined by one skilled in the art through routine experimentation.  It would have been obvious to suspend in the milk replacer when rehydrated depending on the intended used of the protein.  It would have been obvious to vary the time depending on the temperature and product made.  It would have been within the skill of one in the art to determine the optimum time through routine experimentation.  
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, .
Response to Arguments
Applicant's arguments filed 1/5/22 have been fully considered but they are not persuasive.
In the response, applicant argues the claimed methods demonstrate surprising result that could have been predicted in advance from the disclosure of the cited reference.    The argument is not persuasive.  It is unclear what applicant means by “ methods” because there is only 1 method currently pending.  Also, the examiner agrees that the surprising result could have been predicted in advance from the cited reference because Kellor discloses improved performance in weigh gain.   Kellor also discloses the vegetable protein is treated to improve its palatability, nutritive value and digestibility for use in animal feed composition. It is clearly disclosed in Kellor that the protein is superior to known protein.  Applicant points to the results on table 4.  However, the comparative results shown in table 4 is not against Kellor.  There is not 1 universal hydrolyzed soy protein.  The hydrolyzed soy protein is disclosed to  Glymaxene, Land O’Lakes.  It is not known how the hydrolyzed soy protein is prepared and if the preparation is exactly like the processing disclosed in Kellor.  The unexpected result is not shown to be against the closest prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 25, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793